Case 2:18-cv-08048-SVW-JC Document 146 Filed 12/03/19 Page 1 of 6 Page ID #:5716



   1   L. LIN WOOD, P.C.
   2   L. Lin Wood (admitted pro hac vice)
       lwood@linwoodlaw.com
   3   Nicole J. Wade (admitted pro hac vice)
   4   nwade@linwoodlaw.com
       Jonathan D. Grunberg (admitted pro hac vice)
   5   jgrunberg@linwoodlaw.com
   6   G. Taylor Wilson (admitted pro hac vice)
       twilson@linwoodlaw.com
   7   1180 West Peachtree Street, Ste. 2040
   8   Atlanta, Georgia 30309
       404-891-1402; 404-506-9111 (fax)
   9

  10   WEISBART SPRINGER HAYES, LLP              CHATHAM LAW GROUP
       Matt C. Wood (admitted pro hac vice)      Robert Christopher Chatham
  11   mwood@wshllp.com                          chris@chathamfirm.com
  12   212 Lavaca Street, Ste. 200               CA State Bar No. 240972
       Austin, TX 78701                          3109 W. Temple St.
  13   512-652-5780                              Los Angeles, CA 90026
  14   512-682-2074 (fax)                        213-277-1800
  15   Attorneys for Plaintiff Vernon Unsworth
  16
                           UNITED STATES DISTRICT COURT
  17                      CENTRAL DISTRICT OF CALIFORNIA
  18
       VERNON UNSWORTH,                          Case No. 2:18-cv-08048-SVW (JC)
  19

  20         Plaintiff,
                                                 PLAINTIFF VERNON
  21
       v.                                        UNSWORTH’S L.R. 16-2.7(c)
  22                                             INDEX OF DEPOSITIONS
       ELON MUSK,                                OFFERED
  23

  24         Defendant.                          Trial Date:        Dec. 3, 2019
  25

  26
  27

  28
Case 2:18-cv-08048-SVW-JC Document 146 Filed 12/03/19 Page 2 of 6 Page ID #:5717



   1         Plaintiff Vernon Unsworth, pursuant to L.R. 16-2.7(c) files, his Index of
   2   Depositions Offered:
   3              Exhibit A – Deposition Designations for Vanessa Unsworth
   4
         Start P:L      End P:L                             Objections
   5    5:20           5:22
   6    6:20           10:13
        11:6           11:17
   7
        13:18          14:21         13:18 – 14:10 – Irrelevant
   8    17:8           17:22         17:16 – 17:22 – Irrelevant, bolstering
   9                                 17:16-17:22 – Irrelevant, FRE 403, 404 (mention of
  10                                 child rapist and child bride)
        21:11          23:6          21:11 – 22: 5 – Irrelevant, bolstering
  11                                 22:16 – 23:6 – Irrelevant, bolstering, form
  12    24:14          28:19         24:14 – 28:19 – Irrelevant, bolstering, form
  13    32:14          32:21         32:14-32:21 – Irrelevant, FRE 403, 404 (mention of
                                     child rapist and child bride)
  14
        92:16          93:18
  15
                          Counter Designations for Vanessa Unsworth
  16
              Plaintiff reserves the right to play the below portion of this deposition at the
  17   time the witness’ testimony is presented at trial.
  18     Start P:L      End P:L                          Objections
  19    60:19          60:23        Incomplete (no question); relevance; FRE 403
  20    73:3           74:19        Foundation; relevance; calls for speculation; FRE 403
        76:6           78:15        Relevance; FRE 403
  21

  22

  23

  24

  25

  26
  27

  28



                                                  1
Case 2:18-cv-08048-SVW-JC Document 146 Filed 12/03/19 Page 3 of 6 Page ID #:5718



   1                 Exhibit B – Deposition Designations for David Arnold
   2     Start P:L     End P:L                        Objections
   3    8:11          8:13
   4    9:3           9:21
        10:7          10:15
   5
        45:3          45:21
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28



                                              2
Case 2:18-cv-08048-SVW-JC Document 146 Filed 12/03/19 Page 4 of 6 Page ID #:5719



   1     Exhibit C - Deposition Designations for Woranan (“Tik”) Ratrawiphukkun
   2     Start P:L      End P:L                            Objections
   3    5:22           8:15
   4    9:23           16:22
        17:2           18:25        18:11 – 18:25 – Irrelevant, bolstering
   5
        19:14          20:9
   6    23:13          24:3
   7    32:4           32:15        32:8-32:15 – Irrelevant, FRE 403, 404 (mentions child
                                    rapist and child bride).
   8
        33:17          33:19
   9
        35:9           36:4
  10    65:6           67:23        67:6 – 11 – Hearsay
  11

  12
                Counter Designations for Woranan (“Tik”) Ratrawiphukkun

  13
             Plaintiff reserves the right to play the below portion of this deposition at the
       time of the witness’ testimony is presented at trial.
  14
         Start P:L      End P:L                            Objections
  15    103:13         104:10       Foundation
  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28



                                                  3
Case 2:18-cv-08048-SVW-JC Document 146 Filed 12/03/19 Page 5 of 6 Page ID #:5720



   1
                     Exhibit D – Deposition Designations for Steven Davis
   2
         Start P:L     End P:L                          Objections
   3
        7:9           8:1         7:11 – 8:1 – Irrelevant
   4    10:2          11:14
   5    13:6          15:24
   6    43:7          43:16       43:7 – 9 – Move to strike
        49:16         50:12       Move to strike, colloquy, irrelevant
   7
        51:11         53:6        51:23 – 52:10 – Move to strike, colloquy, irrelevant
   8                              52:18 – 53:6 – Move to strike , irrelevant
   9    67:12         70:9        70:1 – 9 – Form
        81:3          88:24       81:15 – 82:21 – Move to strike, colloquy, irrelevant
  10
                                  84:4 – 18 – Move to strike, colloquy, irrelevant
  11    93:10         102:12      93:14 – 15 (first sentence) – Move to strike, irrelevant
  12                              102: 8 – 12 – Move to strike, irrelevant
        103:5         125:18      104:8 – 13 – Form
  13
                                  105: 7 – 106:8 – Form
  14                              110:14 – 112:11 – Move to strike, irrelevant
                                  121:16 – 122:22 – Move to strike, irrelevant, calls for
  15
                                  speculation, colloquy
  16    129:16        143:25      129:16 – 138:16 – Irrelevant, form
  17    149:8         152:24      150:17 – 19 – Move to strike, irrelevant
  18    156:14        161:12
        161:19        167:23      161:19 – 162:1 – Move to strike, irrelevant
  19
        168:19        170:22      169:1 – 7 – Move to strike, irrelevant
  20
  21

  22

  23

  24

  25

  26
  27

  28



                                               4
Case 2:18-cv-08048-SVW-JC Document 146 Filed 12/03/19 Page 6 of 6 Page ID #:5721



   1                 Exhibit E – Deposition Designations for Armor Harris
   2     Start P:L      End P:L                         Objections
   3    6:12           6:14
   4    8:10           10:13
        10:19          13:10
   5
        21:23          24:8
   6    24:22          26:10
   7    27:17          28:15
   8    29:18          31:21
        33:5           37:13
   9
        39:18          40:14      40:6 – 14 – Move to strike, irrelevant
  10    58:9           59:12
  11    68:20          70:5
  12
        74:22          76:19
        111:5          113:21
  13
        121:19         129:13
  14    129:14         135:22
  15    137:19         141:14
        153:13         157:21
  16
        163:5          163:18
  17

  18

  19
             Dated: December 2, 2019        L. LIN WOOD, P.C.
  20
                                            By: /s/L. Lin Wood
  21                                        L. Lin Wood
                                            Attorneys for Plaintiff Vernon Unsworth
  22

  23

  24

  25

  26
  27

  28



                                               5
